Citation Nr: 1416264	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  12-35 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from August 1971 to December 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2013, the Veteran testified before the undersigned at a Videoconference hearing.  A hearing transcript has been associated with the claims file.  Following this hearing, the Veteran submitted additional evidence and argument in support of his claims, accompanied by a waiver of initial RO review.  The Board notes, however, that the evidence and argument submitted by the Veteran is duplicative of that which had been previously considered.  See 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  The evidence on the question of whether the Veteran's current bilateral hearing loss is etiologically related to service is, at least, in relative equipoise.

2.  The evidence on the question of whether the Veteran's current tinnitus is etiologically related to service is, at least, in relative equipoise.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

The Veteran contends that his current hearing loss and tinnitus are the result of his in-service noise exposure.  Specifically, he asserts such exposure while serving aboard the aircraft carriers USS America and USS Forrestal, both of which were part of an attack squadron.  He argues that while his rating of personnelman may not necessarily be associated with extensive noise exposure, all sailors aboard the USS America and USS Forrestal were unable to escape the noise generated from aircraft taking and landing on the flight deck as well as noise from the maintenance deck.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385.

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994). 

In the present case, the Board notes that the majority of the Veteran's service treatment records have been lost or misplaced and that the claims file contains only his service dental records.  When, as here, the service records are lost or missing, through no fault of the Veteran, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist him in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Moreover, the Board notes that the absence of in-service evidence of a hearing loss disability is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d).

After filing his April 2011 claims for service connection for hearing loss and tinnitus, the Veteran was evaluated by an audiologist in February 2012.  Testing performed at the examination showed that the Veteran has bilateral hearing loss that meets the criteria for a hearing loss disability.  See 38 C.F.R. § 3.385.  Specifically, testing revealed pure tone thresholds at 55 decibels or greater at 2000, 3000 and 4000 Hertz in the right ear and at 45 decibels or greater at 500, 1000, 2000, 3000 and 4000 Hertz in the left ear.  In addition, the Veteran complained of tinnitus.  Therefore, inasmuch as the Veteran has demonstrated that he has a current bilateral hearing loss and tinnitus disabilities, the relevant inquiry is whether such hearing loss and tinnitus may be etiologically linked to some event, injury, or disease incurred in or aggravated by service.

First, addressing the matter of in-service injury, the Board notes that the Veteran's available service treatment and personnel records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Board notes that the Veteran's Form DD-214 shows that his rating was personnelman, which is listed in the Department of Defense's Duty Noise Exposure Listing as having a low probability of noise exposure.  He also had been awarded the Expert Pistol Shot (45 CAL) badge and had been assigned to Attack Squadrons 87 and 174.  Given the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to some noise in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  

Turning to the issue of whether the Veteran's current hearing loss and tinnitus are related to in-service noise exposure, the Board notes that the record contains several opinions which must be considered and weighed.

The first of such opinions is the April 2011 opinion of the Veteran's private otolaryngologist.  This physician opined that the Veteran's hearing loss was consistent with previous military noise exposure on aircraft carriers and noted that it "had a fair degree of symmetry."  In addition, a January 2013 opinion from the Veteran's treating VA otolaryngologist indicated that the Veteran had a "very strong history of military noise exposure" which was "the obvious etiology of the hearing impairment."  The Board also notes the Veteran's testimony during his November 2013 hearing that he noticed his hearing loss and tinnitus immediately after service.

In contrast, there is the opinion of the February 2012 VA examiner.  The audiologist opined that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were due to the Veteran's in-service noise exposure as the Veteran's military occupational specialty had a low likelihood of hazardous noise exposure and there was no audiometric data from active service located in the claims file.  The audiologist further opined that the Veteran had reported the onset of tinnitus about 25 years following active service.  

In sum, the record contains a competent opinion indicating that the Veteran's current bilateral hearing loss and/or tinnitus were caused by his in-service noise exposure, and another competent, seemingly equally probative opinion indicating that the Veteran's current bilateral hearing loss and/or tinnitus were not related to his service, to include his exposure to noise.  As the medical opinion evidence on the question of nexus between current bilateral hearing loss and/or tinnitus and service is, essentially, in relative equipoise, the Board finds that such evidence, collectively, indicates that it is at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus are the result of in-service injury-specifically, his in-service exposure to noise. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral hearing loss and tinnitus are met.









ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


